Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.1 Page 1 of 19




  1 ROBBINS GELLER RUDMAN
      & DOWD LLP
  2 DAVID    C. WALTON (167268)
    BRIAN E. COCHRAN (286202)
  3 655 West Broadway, Suite 1900
    San Diego, CA 92101
  4 Telephone: 619/231-1058
    619/231-7423 (fax)
  5 davew@rgrdlaw.com
    bcochran@rgrdlaw.com
  6
    JOHNSON FISTEL, LLP
  7 FRANK J. JOHNSON (174882)
    655 West Broadway, Suite 1400
  8 San Diego, CA 92101
    Telephone: 619/230-0063
  9 619/255-1856 (fax)
    frankj@johnsonfistel.com
 10
    Attorneys for Plaintiff
 11
                          UNITED STATES DISTRICT COURT
 12
                       SOUTHERN DISTRICT OF CALIFORNIA
 13
    AUNG KYAW SOE, Individually and ) Case No. '20CV1683 WQHAHG
 14 on Behalf of All Others Similarly    )
    Situated,                            ) CLASS ACTION
 15                                      )
                             Plaintiff,  ) COMPLAINT FOR VIOLATIONS OF
 16                                      )
           vs.                           ) THE SECURITIES ACT OF 1933
 17                                      )
    PROGENITY, INC., HARRY STYLLI, )
 18 ERIC D’ESPARBES, JEFFREY             )
    ALTER, JOHN BIGALKE, JEFFREY )
 19 FERRELL, BRIAN L. KOTZIN,            )
    SAMUEL NUSSBAUM, LYNNE               )
 20 POWELL, PIPER SANDLER & CO., )
    WELLS FARGO SECURITIES, LLC, )
 21 ROBERT W. BAIRD & CO.                )
    INCORPORATED, RAYMOND                )
 22 JAMES & ASSOCIATES, INC. and         )
    BTIG, LLC                            )
 23                                      )
                             Defendants. )
 24                                      ) DEMAND FOR JURY TRIAL
 25
 26
 27
 28
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.2 Page 2 of 19




   1        Plaintiff Aung Kyaw Soe (“plaintiff”), individually and on behalf of all others
   2 similarly situated, alleges the following based upon personal knowledge as to
   3 plaintiff’s own acts and upon information and belief as to all other matters based on
   4 the investigation conducted by and through counsel, which included, among other
   5 things, a review of the public Securities and Exchange Commission (“SEC”) filings of
   6 Progenity, Inc. (“Progenity” or the “Company”), Company press releases, and analyst
   7 and media reports and other public reports and information regarding the Company.
   8 Plaintiff believes that substantial additional evidentiary support exists for the
   9 allegations set forth herein, which evidence will be developed after a reasonable
 10 opportunity for discovery.
 11                            JURISDICTION AND VENUE
 12         1.     The claims alleged herein arise under §§11 and 15 of the Securities Act
 13 of 1933 (“1933 Act”) [15 U.S.C. §§77k and 77o]. This Court has jurisdiction over the
 14 subject matter of this action pursuant to §22 of the 1933 Act.
 15         2.     This Court has personal jurisdiction over each of defendants and venue is
 16 proper in this District. Progenity is headquartered in this District and defendants
 17 drafted the offering materials issued in connection with Progenity’s initial public
 18 offering (“IPO”) in part here, disseminated the misleading statements at issue here,
 19 and solicited stock purchasers here. The Underwriter Defendants (as defined below)
 20 also have substantial operations and/or conduct substantial business in California
 21 (directly or via agents), and represented Progenity and all or some of the other
 22 defendants in carrying out the IPO.
 23                              NATURE OF THE ACTION
 24         3.     This is a securities class action on behalf of all purchasers of Progenity
 25 common stock pursuant and/or traceable to the registration statement, as amended,
 26 issued in connection with Progenity’s June 2020 IPO (the “Registration Statement”),
 27 seeking to pursue remedies under the 1933 Act against Progenity, certain of its
 28

                                               -1-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.3 Page 3 of 19




   1 officers and directors (the “Individual Defendants”) and the underwriters of the IPO
   2 (“Underwriter Defendants”) (collectively “defendants”).
   3        4.     Progenity is a biotechnology company based in San Diego, California. It
   4 specializes in developing and commercializing molecular testing products and
   5 precision medicine applications. The Company provides in vitro molecular tests
   6 designed to assist parents in making informed decisions related to family planning,
   7 pregnancy, and complex disease diagnosis.
   8        5.     On or about June 22, 2020, defendants conducted Progenity’s IPO. In the
   9 IPO, defendants sold over 6.6 million shares of Progenity common stock to the
 10 investing public at a price of $15 per share, generating over $100 million in gross
 11 offering proceeds.
 12         6.     The Registration Statement for the IPO was negligently prepared and, as
 13 a result, contained untrue statements of material fact, omitted material facts necessary
 14 to make the statements contained therein not misleading, and failed to make the
 15 necessary disclosures required under the rules and regulations governing its
 16 preparation. Specifically, the Registration Statement failed to disclose, inter alia, the
 17 following adverse facts that existed at the time of the IPO, rendering numerous
 18 statements provided therein materially false and misleading: (i) that Progenity had
 19 overbilled government payors by $10.3 million in 2019 and early 2020 and, thus, had
 20 materially overstated its revenues, earnings and cash flows from operations for the
 21 historical financial periods provided in the Registration Statement; (ii) that Progenity
 22 would need to refund this overpayment in the second quarter of 2020 (the same
 23 quarter in which the IPO was conducted), adversely impacting its quarterly results;
 24 and (iii) that Progenity was suffering from accelerating negative trends in the second
 25 quarter of 2020 with respect to the Company’s testing volumes, revenues and product
 26 pricing.
 27         7.     Shortly after the IPO, the price of Progenity stock suffered significant
 28 price declines. By August 14, 2020, Progenity stock closed at just $7.71 per share –

                                               -2-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.4 Page 4 of 19




   1 nearly 50% below the $15 per share price investors paid for the stock in the IPO less
   2 than two months previously. This action seeks to recover damages for Progenity
   3 investors.
   4                                      PARTIES
   5        8.     Plaintiff Aung Kyaw Soe purchased Progenity common stock pursuant
   6 and/or traceable to the Registration Statement and has been damaged thereby.
   7        9.     Defendant Progenity, Inc. is a biotechnology company based in San
   8 Diego, California. The Company’s common stock trades on the NASDAQ under the
   9 ticker symbol “PROG.”
 10         10.    Defendant Harry Stylli (“Stylli”) served as Progenity’s Chief Executive
 11 Officer (“CEO”) and Chairman of the Progenity Board of Directors (the “Board”) at
 12 the time of the IPO.
 13         11.    Defendant Eric d’Esparbes (“d Esparbes”) served as Progenity’s Chief
 14 Financial Officer (“CFO”) at the time of the IPO.
 15         12.    Defendant Jeffrey Alter served as a member of the Board at the time of
 16 the IPO.
 17         13.    Defendant John Bigalke served as a member of the Board at the time of
 18 the IPO.
 19         14.    Defendant Jeffrey Ferrell served as a member of the Board at the time of
 20 the IPO.
 21         15.    Defendant Brian L. Kotzin served as a member of the Board at the time
 22 of the IPO.
 23         16.    Defendant Samuel Nussbaum served as a member of the Board at the
 24 time of the IPO.
 25         17.    Defendant Lynne Powell served as a member of the Board at the time of
 26 the IPO.
 27         18.    The defendants identified in ¶¶10-17 above are referred to herein as the
 28 “Individual Defendants. All of the Individual Defendants signed the Registration

                                              -3-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.5 Page 5 of 19




   1 Statement for the IPO. Each of the Individual Defendants also reviewed and helped
   2 prepare the Registration Statement and, as directors and/or executive officers of the
   3 Company, participated in the solicitation and sale of the Company’s common stock to
   4 investors in the IPO for their own financial benefit and the financial benefit of
   5 Progenity.
   6        19.    Defendants Piper Sandler & Co., Wells Fargo Securities, LLC, Robert W.
   7 Baird & Co. Incorporated, Raymond James & Associates, Inc. and BTIG, LLC (the
   8 “Underwriter Defendants”) served as underwriters for the IPO. Collectively, they sold
   9 more than 6.6 million Progenity shares in the IPO at $15 per share and shared $7
 10 million in underwriting discounts and commissions. Their failure to conduct adequate
 11 due diligence in connection with the IPO and the preparation of the Registration
 12 Statement was a substantial factor leading to the harm complained of herein.
 13                          SUBSTANTIVE ALLEGATIONS
 14 Progenity’s Business
 15         20.    Based in San Diego, California, Progenity is a biotechnology company
 16 focused on developing and commercializing molecular testing products and precision
 17 medicine applications. The Company provides in vitro molecular tests designed to
 18 assist parents in making informed decisions related to family planning, pregnancy, and
 19 complex disease diagnosis.
 20         21.    Since the Company’s inception, it has accessioned 1.5 million diagnostic
 21 tests. Progenity claimed in the lead up to the IPO that its testing volume was
 22 accelerating and had positioned the Company to achieve continued growth in what it
 23 characterized as a $2.5 billion addressable market in the United States alone.
 24 Progenity emphasized to investors that it had achieved consistent year-over-year test
 25 volume growth since 2010 and was continuing to develop and commercialize new,
 26 innovative products related to prenatal care, pregnancy and molecular diagnostics. In
 27 2015, Progenity launched both its Innatal Prenatal Screen, a Non-Invasive Prenatal
 28 Testing, or “NIPT,” offering and its Preparent Carrier Test, followed by the launch of

                                              -4-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.6 Page 6 of 19




   1 its Riscover Hereditary Cancer Test in 2017. At the time of the IPO, the Company’s
   2 product pipeline included a rule-out test for preeclampsia and a proprietary ingestible
   3 capsule to treat gastrointestinal disorders, among other diagnostic tools and
   4 treatments.
   5        22.    Beginning in April 2018, Progenity became the subject of various state
   6 and federal investigations into the Company’s marketing, sales and billing practices,
   7 in particular regarding legacy billing practices for Progenity’s NIPT and microdeletion
   8 tests and the provision of alleged kickbacks or inducements to physicians and patients.
   9        23.    In March 2020 – a few months before the IPO – Progenity claimed to
 10 have reached a settlement with respect to total monetary terms with various federal
 11 and state governmental entities to resolve allegations of wrongdoing by the Company
 12 and its agents. Progenity agreed to pay $49 million in the aggregate over a five-year
 13 period to resolve civil claims contemplated by the U.S. Attorney’s Office for the
 14 Southern District of California, the U.S. Attorney’s Office for the Southern District of
 15 New York, and various offices of state Attorneys General. In addition, the Company
 16 entered into a deferred prosecution agreement to avoid criminal penalties pursuant to
 17 which it agreed to enhance its compliance programs and reporting and disclosure
 18 policies and practices.
 19         24.    The fact that the Company had purportedly resolved the negative
 20 monetary impact of its improper billing practices prior to the IPO was of material
 21 importance to investors, as was the Company’s ability to maintain its testing volume
 22 and revenue growth.
 23 Progenity’s IPO
 24         25.    Progenity filed the Registration Statement on Form S-1 with the SEC on
 25 May 27, 2020. Following several amendments, the Registration Statement was
 26 declared effective by the SEC on June 18, 2020. On June 22, 2020, the Company
 27 filed its final prospectus (which incorporated and formed part of the final Registration
 28 Statement) with the SEC on Form 424B4.

                                              -5-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.7 Page 7 of 19




   1                      26.            The Registration Statement was used to sell over 6.6 million shares of
   2 Progenity common stock to the investing public at a price of $15 per share, generating
   3 over $100 million in gross offering proceeds.
   4 The Materially Misleading Registration Statement
   5                      27.            The Registration Statement was negligently prepared and, as a result,
   6 contained untrue statements of material fact, omitted material facts necessary to make
   7 the statements contained therein not misleading, and failed to make necessary
   8 disclosures required under the rules and regulations governing their preparation.
   9                      28.            For example, the Registration Statement failed to disclose that Progenity
 10 had overstated its revenues for 2019 and the first quarter of 2020 by more than $10
 11 million because the Company had overbilled government payors during these periods.
 12 In addition, this overstatement of historical revenues consequently materially inflated
 13 the Company’s profits and profit margins. Furthermore, because Progenity had
 14 overbilled government payors it was required to refund these payors, which had the
 15 effect of materially reducing the Company’s revenues, profits and cash flows from
 16 operations by more than $10 million in the second quarter of 2020 – the same quarter
 17 in which defendants conducted the IPO. The Company provided the following
 18 materially inaccurate statements regarding its historical financial results in the
 19 Registration Statement in pertinent part as follows:
 20
                                                                                                                                        Tbrtt )lonlb s Eodtd )[Arch 31 .
                                                                                             2018                     2019               2019                        2020
                                                                                            (In 1ho11u.nd!I, f'XU"[H !! lt!ll't          (tn 1hous:111rt111. r·u·rpt 111 hart
                                                                                                 amJ J)tr share llala)                        aod IH.'r s hare llah.)
 21                                                                                                                                                    (UURUdil<d)

       ReH·nue                                                                                 117 .97-1                143.985              4"   .,o,         s        16.828
 22    Co:.t of ·alt::.                                                                         92.076                  100.492              .! 4 .4..!l                26.S i0
                     Oros.£ µrcfil                                                              35.896                    43.49'5            2J.086                     (9 . 42)


 23
       Oix:n:1tm~ cxµcmcs:;
              Re'i~rch and developmenr                                                          18. " I]                  63.-100            I ~.218                    11,210
              Selling and marketing:                                                            50.187                    58.888             15.567                     14.436
              Gcm:rul a11d ad.i111111:;tra11v-.:                                                51.~jg                    61.3~4             14.:ns                     17.108
 24                  Total opernting expenses                                                  150.137                  1S3.612              45.093                     42. 78 4
       loss from operalions                                                                  (1 14.2 39)               ( 140.119)           (22.00")                   (52.526)

 25    l nls=n=:'J,I ~:xpi=n-.i:=
       Equny Ios~ of eqmry m.erhod rn,·ec::ree
                                                                                                (9.091)
                                                                                                (2.J~i)
                                                                                                                          [9.199)            (2,!69)                    (I.JO!)


       Interest and other income. net                                                            1.801                        5 75                15                        (20)

 26            Loss before taxes
       Income tax expense (benefit)
                                                                                             (123.856)
                                                                                                5.250
                                                                                                                       ( 148 . 743)
                                                                                                                            ( 06)
                                                                                                                                            (2~ .019)                  (54.8 48)
                                                                                                                                                                       (3 ".696)
                     Net lo:iis                                                              ( 129.106)                ( 148.03 )           (24.019)           s       (1 .152)

 27    D1, 1dcud µmd to µn:km:d stoc:U101dr.:r~
       Srock dh·ldenct on exchan@e of Serie,; A · I for . erie~   n ?referred S1ock
                                                                                                                           (;1.65 2 )
                                                                                                                         (li.6J7)
                                                                                                                                             (3.65 2)

       ~rock dnidend on Ser1eor; n Preferred Smck                                                                        ( IQ. ~01)
 28                  Nel loss attributable lo colllDlon stockholders                         (129.106)                 (228,81 )            (27,671)           s       (1 .152)
       Net loss per share auribmable 10 c-ouuuon stockholders. basic and diluted                (!7. 72)                  (46.S                (5.88)          s          (3.43)



                                                                                      -6-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.8 Page 8 of 19




   1         29.    The Registration Statement also highlighted the purported total monetary
   2 payment of $49 million that would be made in order to rectify the Company’s past
   3 billing non-compliance and related alleged wrongdoing, without disclosing that
   4 Progenity had overbilled government payors an additional $10.3 million in 2019 and
   5 early 2020.     Thus, the Registration Statement understated the negative hit to
   6 Progenity’s cash flows as a result of its billing errors by at least 20%. The
   7 Registration Statement stated in pertinent part:
   8                On March 31, 2020, we reached an agreement on the monetary
             terms with the DOJ and the State of New York (with the State of New
   9
             York Attorney General representing or facilitating the interests of all
 10          States participating in the settlement, which we refer to collectively as
             the State AGs) with respect to relevant government health benefit
 11
             programs to resolve all of the government’s outstanding civil and
 12          criminal investigations, including the investigations by the U.S.
             Attorney’s Office for the Southern District of California and the U.S.
 13
             Attorney’s Office for the Southern District of New York, as well as the
 14          investigation by the State AGs. The terms of this agreement in
             principle contemplate that we will enter into a civil settlement
 15
             agreement providing that we will pay $49.0 million in the aggregate
 16          over a five-year period . . . .
 17
             30.    Moreover, the Registration Statement highlighted the “consistent year-
 18
       over-year test volume growth” that Progenity had enjoyed in the years leading up to
 19
       the IPO, despite the fact that, at the time of the IPO, the Company was suffering from
 20
       a severe and accelerating downturn in the sales of its testing products and related
 21
       revenues. The Registration Statement stated in pertinent part:
 22
                   Since 2010, our molecular testing business has achieved
 23          consistent year-over-year test volume growth through our robust product
             portfolio and our strong commercial organization. Our internal core
 24
             competencies, deep research and development pipeline and strategic
 25          acquisitions of novel technologies have fueled our innovation in
             women’s health, supporting the development and launch of
 26
             complementary molecular testing products that inform critical healthcare
 27          decision-making across a woman’s lifetime.
 28

                                               -7-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.9 Page 9 of 19




   1        31.    While the Registration Statement acknowledged the declines in testing
   2 volumes that had impacted Progenity’s business beginning in March 2020 as a result
   3 of the COVID-19 pandemic, the Registration Statement claimed that Progenity’s
   4 business was “resilient” and had already “observed positive signs of recovery” at the
   5 time of the IPO. These representations were materially false and misleading because
   6 they failed to disclose that Progenity was actually suffering accelerating sequential
   7 declines in its testing-related volumes during the second quarter of 2020 (at the end of
   8 which defendants conducted the IPO and issued the Registration Statement).
   9 Furthermore, Progenity was suffering an undisclosed 8% sequential decline in
 10 revenues (when factoring in various accruals), accelerating year-over-year revenue
 11 declines and deterioration in pricing for its products with long-term negative
 12 implications for the Company’s revenues, profits and cash flows from operations. The
 13 Registration Statement stated in pertinent part:
 14                Since our inception, we have accessioned approximately 1.5
            million tests in the United States and the growth rate of our test volume
 15
            [is] accelerating . . . . The figure below shows our test volume growth
 16         from 2016 through 2019, as well as the first quarter of 2020, in which
            quarter we observed volumes largely consistent with the fourth quarter
 17
            of 2019 despite the challenges presented by the COVID-19 pandemic.
 18         We believe our business is resilient and we have observed positive signs
            of recovery so far.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -8-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.10 Page 10 of 19




    1                                          Test Volume Growth

    2          .u
               .1


    3    ~
               .mu
         ~
    4    C
         .,,
         !':

         ~
               _!_ 0

    5    ~


         :.i   .!IH}
         E
    6    -=
         >     J 0
    7
               100
    8
                    50
    9
  10                 0
                                                      lll18            2,11             101(1
  11
                                                 *     *      *
  12
  13                       Beginning in March 2020, we began to observe significant
                    declines in the volumes of our molecular tests as well as the pathology
  14                tests conducted by Avero Diagnostics due to the impact of the COVID-
  15                19 pandemic and work-from-home policies and other operational
                    limitations mandated by federal, state and local governments as a result
  16                of the pandemic. However, we believe our business is resilient and we
  17                have observed positive signs of recovery so far. While we are
                    implementing mitigation strategies to address these limitations, such as
  18                supporting patients and physicians virtually, there can be no assurance
  19                that the rate of decline in our testing volumes will not continue or
                    accelerate in future periods. Our initial assessment of the impact of the
  20                COVID-19 pandemic is that our NIPT test volumes have proved more
  21                resilient than our carrier screening test volumes; however, the
                    comparative impact may change over time.
  22
                    32.   These issues arose from circumstances existing before the IPO, which
  23
        were known by defendants and were in fact quickly worsening at the time of the IPO
  24
        the material adverse effects on the Company’s business and financial results, yet
  25
        defendants fail to disclose them to investors until after the IPO. In fact, the
  26
        Registration Statement misleadingly presented “future” contingent risks without
  27
  28

                                                      -9-
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.11 Page 11 of 19




    1 disclosing the adverse material facts that had already occurred at the time of the IPO.
    2 For example, the Registration Statement stated in pertinent part:
    3              We have implemented compliance policies and procedures
             intended to train and monitor our sales, billing, marketing and other
    4
             personnel. Our efforts to implement appropriate monitoring of such
    5        personnel are ongoing and we have experienced situations in which
             employees may have failed to fully adhere to our policies and applicable
    6
             laws in the past. There can be no assurance that we will not experience
    7        similar issues in the future.
    8        33.    The undisclosed adverse facts and circumstances detailed above
   9 presented known trends, uncertainties and risks that required disclosure in the
  10 Registration Statement. Specifically, Item 303 of SEC Regulation S-K required the
  11 Company to disclose “any known trends or uncertainties that have had or that
  12 [Progenity] reasonably expects will have a material favorable or unfavorable impact
  13 on net sales or revenues or income from continuing operations.” Moreover, Item 105
  14 of Regulation S-K required disclosure in the Registration Statement of “the most
  15 significant factors that ma[d]e an investment in [the IPO] speculative or risky,” and an
  16 explanation of “how the risk affect[ed] [Progenity] or the securities being offered.”
  17 The Registration Statement failed to disclose material facts necessary to apprise
  18 common stock purchasers of the true risks inherent in investing in the Company.
  19         34.    On July 23, 2020, Progenity announced that it had reached a partial
  20 resolution with various government entities related to its past business, promotional
  21 and billing practices. Progenity entered into a non-prosecution agreement with the
  22 DOJ to avoid criminal charges in parallel with civil settlements. Progenity agreed to
  23 pay $35.8 million to settle federal claims and an additional $13.2 million to settle
  24 outstanding claims by various states Attorneys General, for a total of $49 million.
  25 Furthermore, Progenity agreed to enhance its internal controls and compliance
  26 programs to prevent further unlawful billing practices as part of a five year “corporate
  27
  28

                                               - 10 -
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.12 Page 12 of 19




    1 integrity agreement” with the Office of Inspector General of the Department of Health
    2 and Human Services.
    3        35.    Then, on August 13, 2020, Progenity reported its financial and operating
    4 results for the second quarter ended June 30, 2020 – the same quarter during which
    5 defendants conducted the IPO. The Company reported deeply disappointing financial
    6 results, including a dramatic slowdown in sales and ballooning losses. Progenity
    7 generated only $17.3 million in consolidated revenues for the quarter, 70% below the
    8 prior year period. In addition, the Company’s gross margin fell to negative 26.5% and
    9 its net losses more than tripled year over year to $53.1 million.
  10         36.    Also on August 13, 2020, Progenity held an earnings call to discuss the
  11 Company’s second quarter financial results. During the call, defendant Stylli,
  12 Progenity’s CEO and Chairman, stated that, despite the Company’s recent settlement
  13 with authorities regarding its billing practices and other issues, Progenity had failed to
  14 properly bill the government over the preceding 18 months for goods and services
  15 rendered. As a result, he stated that Progenity had received an overpayment of
  16 approximately $10.3 million in 2019 and early 2020 from government payors that the
  17 Company was required to refund. This amount was material to the Company’s prior
  18 financial results, representing nearly a quarter of Progenity’s entire annual gross
  19 profits for 2019. Furthermore, factoring in the Company’s $10.3 million provision for
  20 refunds taken during the second quarter and the $13.2 million settlement accrual taken
  21 in the first quarter, the Company’s consolidated revenues had actually declined 8% on
  22 a sequential basis. During the question-and-answer portion of the call, defendant
  23 Stylli confirmed that the $10.3 million accrual was entirely separate from the
  24 Company’s settlements with various government entities and thus represented a new,
  25 previously undisclosed billing issue.
  26         37.    Defendant d’Esparbes, Progenity’s CFO, meanwhile stated that the
  27 Company’s average selling price, or “ASP,” per test had suffered sustained declines
  28 during the quarter. These declines were not only due to the $10.3 million refund

                                               - 11 -
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.13 Page 13 of 19




    1 accrual, but also due to a deterioration in the Company’s product mix towards lower
    2 cost items such as NIPT tests and as a consequence of Progenity’s ongoing in-network
    3 transition, which offered lower average rates. The lower ASP for Progenity tests had
    4 materially impacted the Company’s margins during the second quarter and at the time
    5 of the IPO and was expected to have a continuing negative impact on the Company’s
    6 gross profit margins and cash flows from operations.
    7        38.   Progenity’s stock price has declined significantly subsequent to the IPO.
    8 By August 14, 2020, Progenity stock closed at just $7.71 per share – nearly 50%
    9 below the price investors paid for Progenity shares in the IPO less than two months
  10 previously.
  11                          CLASS ACTION ALLEGATIONS
  12         39.   Plaintiff brings this action as a class action on behalf of all purchasers of
  13 Progenity common stock pursuant and/or traceable to the Registration Statement (the
  14 “Class”). Excluded from the Class are defendants and their families; the officers,
  15 directors and affiliates of defendants and members of their immediate families; the
  16 legal representatives, heirs, successors or assigns of any of the foregoing; and any
  17 entity in which any defendant has or had a controlling interest.
  18         40.   The members of the Class are so numerous that joinder is impracticable.
  19 Progenity common stock is actively traded on the NASDAQ and millions of shares
  20 were sold in the IPO. While the exact number of Class members is unknown to
  21 plaintiff at this time and can only be ascertained through discovery, plaintiff believes
  22 there are hundreds, if not thousands, of members in the Class. Record owners and
  23 other Class members may be identified from records procured from or maintained by
  24 the Company or its transfer agent and may be notified of the pendency of this action
  25 using a form of notice similar to that customarily used in securities class actions.
  26         41.   Common questions of law and fact exist as to all Class members and
  27 predominate over any questions solely affecting individual Class members, including:
  28               (a)    whether defendants violated the 1933 Act, as alleged herein;

                                               - 12 -
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.14 Page 14 of 19




    1                (b)    whether the Registration Statement misrepresented and/or omitted
    2 material information in violation of the 1933 Act; and
    3                (c)    whether and to what extent Class members have sustained
    4 damages, as well as the proper measure of damages.
    5         42.    Plaintiff’s claims are typical of the claims of the Class, as all Class
    6 members were similarly affected by defendants’ conduct.
    7         43.    Plaintiff will fairly and adequately protect the interests of Class members
    8 and has retained counsel competent and experienced in securities class actions.
    9         44.    A class action is superior to all other available methods for the fair and
  10 efficient adjudication of this controversy. Because the damages suffered by individual
  11 Class members may be relatively small, the expense and burden of individual
  12 litigation make it exceedingly difficult, if not impossible and impracticable, for Class
  13 members to individually redress the wrongs alleged. There will be no difficulty in
  14 managing this action as a class action.
  15                                           COUNT I
  16                            For Violation of §11 of the 1933 Act
                                      Against All Defendants
  17
              45.    Plaintiff repeats, incorporates, and realleges each and every allegation set
  18
        forth above as if fully set forth herein.
  19
              46.    This Count is brought under §11 of the 1933 Act [15 U.S.C. §77k], on
  20
        behalf of the Class, against all defendants. This Count does not allege, and does not
  21
        intend to allege, fraud or fraudulent intent, which is not a required element of §11, and
  22
        any implication of fraud or fraudulent intent is hereby expressly disclaimed.
  23
              47.    The Registration Statement for the IPO contained inaccurate and
  24
        misleading statements of material fact, omitted facts necessary to render statements
  25
        therein non-misleading, and omitted to state material facts required to be stated
  26
        therein.
  27
  28

                                                    - 13 -
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.15 Page 15 of 19




    1         48.    Progenity is the registrant for the IPO. Defendants were responsible for
    2 the contents and dissemination of the Registration Statement.              The Individual
    3 Defendants signed or authorized the signing of the Registration Statement on their
    4 behalves. The Underwriter Defendants marketed and underwrote the IPO and sold the
    5 Progenity stock issued in the IPO to plaintiff and the Class.
    6         49.    As the issuer of the shares, Progenity is strictly liable to plaintiff and the
    7 Class for the Registration Statement’s material misstatements and omissions.
    8 Signatories of the Registration Statement, and possibly other defendants, may also be
    9 strictly liable to plaintiff and the Class for such material misstatements and omissions.
  10 None of the defendants made a reasonable investigation or possessed reasonable
  11 grounds to believe that the statements in the Registration Statement were complete,
  12 accurate or non-misleading.
  13          50.    By reason of the conduct alleged herein, defendants violated §11 of the
  14 1933 Act. Plaintiff and the Class members purchased common stock pursuant and/or
  15 traceable to the Registration Statement and have sustained damages as a result. The
  16 value of the stock has declined substantially subsequent and due to defendants’
  17 violations. At the time of their purchases, plaintiff and other members of the Class
  18 were without knowledge of the facts concerning the wrongful conduct alleged herein.
  19          51.    Less than one year has elapsed from the time that plaintiff discovered, or
  20 reasonably could have discovered, the facts upon which these claims are based to the
  21 time that plaintiff filed this action. Less than three years has elapsed between the time
  22 that the securities upon which this Count is brought were offered to the public and the
  23 time plaintiff filed this action.
  24                                          COUNT II
  25                          For Violation of §15 of the 1933 Act
                        Against Progenity and the Individual Defendants
  26
              52.    Plaintiff repeats, incorporates, and realleges each and every allegation set
  27
        forth above as if fully set forth herein.
  28

                                                    - 14 -
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.16 Page 16 of 19




    1         53.    This Count is brought under §15 of the 1933 Act [15 U.S.C. §77o],
    2 against Progenity and the Individual Defendants. This Count does not allege, and
    3 does not intend to allege, fraud or fraudulent intent, which is not a required element of
    4 §15, and any implication of fraud or fraudulent intent is hereby expressly disclaimed.
    5         54.    As detailed herein, each of defendants committed primary violations of
    6 the 1933 Act by committing conduct in contravention of §11 of the 1933 Act.
    7         55.    The Individual Defendants were each control persons of Progenity by
    8 virtue of their positions as directors, senior officers and/or significant shareholders of
    9 the Company.       They each had direct and/or indirect business and/or personal
  10 relationships with other directors, officers and/or major shareholders of the Company.
  11 The Company also controlled the Individual Defendants, given the influence and
  12 control the Company possessed and exerted over the Individual Defendants and all of
  13 its employees.
  14          56.    By reason of the conduct alleged herein, these defendants violated §15 of
  15 the 1933 Act, and plaintiff and the Class have suffered harm as a result.
  16                                 PRAYER FOR RELIEF
  17          WHEREFORE, plaintiff, individually and on behalf of the proposed Class,
  18 respectfully prays for judgment against defendants as follows:
  19          A.     Determining that this action is a proper class action, designating plaintiff
  20 as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of the
  21 Federal Rules of Civil Procedure and plaintiff’s counsel as Lead Counsel;
  22          B.     Awarding plaintiff and the Class compensatory damages against all
  23 defendants, jointly and severally, for all damages sustained as a result of defendants’
  24 wrongdoing, in an amount to be proven at trial, together with prejudgment interest
  25 thereon;
  26          C.     Awarding plaintiff and the Class their reasonable costs and expenses
  27 incurred in this action, including, but not limited to, attorneys’ fees and costs incurred
  28 by consulting and testifying expert witnesses; and

                                                 - 15 -
Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.17 Page 17 of 19




    1        D.    Granting such other, further and/or different relief as the Court deems
    2 just and proper.
    3                                  JURY DEMAND
    4        Plaintiff hereby demands a trial by jury.
    5 DATED: August 28, 2020                   ROBBINS GELLER RUDMAN
                                                & DOWD LLP
    6                                          DAVID C. WALTON
                                               BRIAN E. COCHRAN
    7
    8                                                     s/ Brian E. Cochran
    9                                                    BRIAN E. COCHRAN
  10                                           655 West Broadway, Suite 1900
                                               San Diego, CA 92101
  11                                           Telephone: 619/231-1058
                                               619/231-7423 (fax)
  12                                           davew@rgrdlaw.com
                                               bcochran@rgrdlaw.com
  13
                                               JOHNSON FISTEL, LLP
  14                                           FRANK J. JOHNSON
                                               655 West Broadway, Suite 1400
  15                                           San Diego, CA 92101
                                               Telephone: 619/230-0063
  16                                           619/255-1856 (fax)
                                               frankj@johnsonfistel.com
  17
                                               Attorneys for Plaintiff
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              - 16 -
DocuSign Envelope ID: 23EB4232-1514-40EC-A63C-AEC9839F6E45
           Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.18 Page 18 of 19




                                   CERTIFICATION OF NAMED PLAINTIFF
                                 PURSUANT TO FEDERAL SECURITIES LAWS

                     AUNG KYAW SOE (“Plaintiff”) declares:
                     1.      Plaintiff has reviewed a complaint and authorized its filing.
                     2.      Plaintiff did not acquire the security that is the subject of this action at
            the direction of plaintiff’s counsel or in order to participate in this private action or
            any other litigation under the federal securities laws.
                     3.      Plaintiff is willing to serve as a representative party on behalf of the
            class, including providing testimony at deposition and trial, if necessary.
                     4.      Plaintiff has made the following transaction(s) during the Class Period in the
            securities that are the subject of this action:
              Security                   Transaction                     Date             Price Per Share

                                                    See attached Schedule A.

                     5.      Plaintiff has not sought to serve or served as a representative party in a
            class action that was filed under the federal securities laws within the three-year
            period prior to the date of this Certification except as detailed below:
                                                              None.
                     6.      Plaintiff will not accept any payment for serving as a representative
            party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,
            except such reasonable costs and expenses (including lost wages) directly relating
            to the representation of the class as ordered or approved by the court.
                     I declare under penalty of perjury that the foregoing is true and correct.
            Executed this 28
                          ____ day of August, 2020.
                                                             ( r DocuSigned by:



                                                             L~3~D:s              AUNG KYAW SOE



                                                                                                     PROGENITY
DocuSign Envelope ID: 23EB4232-1514-40EC-A63C-AEC9839F6E45
           Case 3:20-cv-01683-WQH-AHG Document 1 Filed 08/28/20 PageID.19 Page 19 of 19


                                                             SCHEDULE A

                                                  SECURITIES TRANSACTIONS

                                      Stock

                                      Date                       Amount of
                                    Acquired                   Shares Acquired   Price

                                   06/22/2020                       386          $13.94

                                       Date                       Amount of
                                       Sold                      Shares Sold     Price

                                   08/21/2020                        78          $9.55
                                   08/21/2020                       208          $9.38
                                   08/21/2020                       100          $9.39

        Prices listed are rounded up to two decimal places.
